DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 recites the limitation “the mixture” in line 1.  It appears the claim should recite “the gas and liquid foodstuff mixture” in order to maintain consistency with “the gas and liquid foodstuff mixture” recited in Claim 1, lines 6-7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “wherein the first pressure value is selected such that the gas at the first pressure value is present in gaseous form or at least partially in pressure liquefied form” in lines 1-3. The term “selected” is a mental step that renders the claim unclear in that it is unclear if the first pressure value is actually required to be present in gaseous form or at least partially in pressure liquefied form.  It is noted that this particular rejection can be overcome by amending the claims to recite “wherein the first pressure value is present in gaseous form or at least partially in pressure liquefied form” and deleting the phrase “the first pressure value is selected such that.”
Claim 19 recites the limitation “wherein the first pressure value and the second pressure value are selected such that the differential pressure between the first vessel and the second vessel causes the gas and liquid foodstuff mixture to flow through the pipe at the flow speed sufficient to cause cavitation” in lines 1-4.  The term “selected” is a mental step that renders the claim unclear in that it is unclear if the first pressure value and the second pressure value is actually required to have a differential pressure between the first vessel and the second vessel.  It is noted that this particular rejection can be overcome by amending the claims to recite “the first pressure value and the second pressure value are selected such that.”
Clarification is required.

Allowable Subject Matter
Claims 1, 3-9, 14-18, and 20-23 are allowed.
Claims 2 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1 and 16, the closest prior art of record, Montalvao et al. US 2003/0111429 in view of Niesmiejanow US 2017/0258116, Duarte Vieira US 2013/0122159, and Feilner et al. US 2019/0069581, does not disclose or reasonably suggest a method of inactivation of microorganisms in foodstuffs in which a liquid foodstuff is brought into contact with and at least partially mixed with a gas such that the gas diffuses into cells of the microorganisms present in the liquid foodstuff wherein the liquid foodstuff is introduced into a first vessel via a liquid foodstuff supply line which opens into the first vessel and the gas is introduced into the first vessel via a gas supply line which opens into the first vessel wherein the gas is mixed with the liquid foodstuff in the first vessel at the first pressure value and the pipe transports the gas and liquid foodstuff mixture to a second vessel at the second pressure vale.  Rather Montalvao et al. teaches stripping gas to deaerate the water (‘429, Paragraph [0022]), which is opposite the claimed limitations of introducing gas into the first vessel via a gas supply line.  Duarte Viera teaches a method of inactivating microorganisms in liquid foodstuff comprising introducing the liquid foodstuff into a first vessel via a liquid foodstuff supply line which opens into the first vessel and introducing a gas into the first vessel via a gas supply line which opens into the first vessel (‘159, Paragraph [0105]).  However, Duarte Viera does not teach transporting the gas with the liquid foodstuff from the first vessel to a second vessel.  Feilner et al. also teaches a method for inactivating microorganisms in liquid foodstuff comprising introducing the liquid foodstuff into a first vessel via a liquid foodstuff supply line which opens into the first vessel and introducing a gas into the first vessel via a gas supply line which opens into the first vessel (‘581, Paragraph [0063]).  However, Feilner et al. does not teach transporting the gas with the liquid foodstuff from the first vessel to a second vessel.

Response to Arguments
Applicant comments on Page 6 of the Remarks with respect to the rejections to 35 USC 112(b) that “a pressure liquefied form” is a common term in the art that means a gas that has been turned into a liquid due to pressure exerted on the gas, i.e the gas has been compressed into a liquid form.
Examiner notes that this explanation of “pressure liquefied form” is sufficient to overcome that particular rejection to 35 USC 112(b).
Applicant’s arguments with respect to the rejections to 35 USC 103(a) filed May 27, 2022, have been fully considered and are persuasive.  The rejections of 35 USC 103(a) have been withdrawn. 
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn.
Examiner notes that new rejections to 35 USC 112(b) to Claims 2 and 19 have been made herein.  Additionally, new Claim Objections to Claim 9 have been made.
Examiner notes the apparatus Claim 10 is not eligible for rejoinder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792